
	
		II
		Calendar No. 462
		110th CONGRESS
		1st Session
		S. 2286
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2007
			Mr. Dodd, from the
			 Committee on Banking, Housing, and Urban
			 Affairs, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To establish a nonpartisan commission on natural
		  catastrophe risk management and insurance, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Commission on Natural
			 Catastrophe Risk Management and Insurance Act of
			 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Establishment.
					Sec. 4. Membership.
					Sec. 5. Duties of the Commission.
					Sec. 6. Report.
					Sec. 7. Powers of the Commission.
					Sec. 8. Commission personnel matters.
					Sec. 9. Termination.
					Sec. 10. Authorization of appropriations.
				
			2.FindingsCongress finds that—
			(1)Hurricanes
			 Katrina, Rita, and Wilma, which struck the United States in 2005, caused, by
			 some estimates, in excess of $200,000,000,000 in total economic losses;
			(2)many
			 meteorologists predict that the United States is in a period of increased
			 hurricane activity;
			(3)the Federal
			 Government and State governments have provided billions of dollars to pay for
			 losses from natural catastrophes, including hurricanes, earthquakes, volcanic
			 eruptions, tsunamis, tornados, flooding, wildfires, droughts, and other natural
			 catastrophes;
			(4)many Americans
			 are finding it increasingly difficult to obtain and afford property and
			 casualty insurance coverage;
			(5)some insurers are
			 not renewing insurance policies, are excluding certain risks, such as wind
			 damage, and are increasing rates and deductibles in some markets;
			(6)the inability of
			 property and business owners in vulnerable areas to obtain and afford property
			 and casualty insurance coverage endangers the national economy and public
			 health and safety;
			(7)almost every
			 State in the United States is at risk of a natural catastrophe, including
			 hurricanes, earthquakes, volcanic eruptions, tsunamis, tornados, flooding,
			 wildfires, droughts, and other natural catastrophes;
			(8)building codes
			 and land use regulations play an indispensable role in managing catastrophe
			 risks, by preventing building in high risk areas and ensuring that appropriate
			 mitigation efforts are completed where building has taken place;
			(9)several proposals
			 have been introduced in Congress to address the affordability and availability
			 of natural catastrophe insurance across the United States, but there is no
			 consensus on what, if any, role the Federal Government should play; and
			(10)an efficient and
			 effective approach to assessing natural catastrophe risk management and
			 insurance is to establish a nonpartisan commission to study the management of
			 natural catastrophe risk, and to require such commission to timely report to
			 Congress on its findings.
			3.EstablishmentThere is established a nonpartisan
			 Commission on Natural Catastrophe Risk Management and Insurance (in this Act
			 referred to as the Commission).
		4.Membership
			(a)AppointmentThe
			 Commission shall be composed of 16 members, of whom—
				(1)2 members shall
			 be appointed by the majority leader of the Senate;
				(2)2 members shall
			 be appointed by the minority leader of the Senate;
				(3)2 members shall
			 be appointed by the Speaker of the House of Representatives;
				(4)2 members shall
			 be appointed by the minority leader of the House of Representatives;
				(5)2 members shall
			 be appointed by the Chairman of the Committee on Banking, Housing, and Urban
			 Affairs of the Senate;
				(6)2 members shall
			 be appointed by the Ranking Member of the Committee on Banking, Housing, and
			 Urban Affairs of the Senate;
				(7)2 members shall
			 be appointed by the Chairman of the Committee on Financial Services of the
			 House of Representatives; and
				(8)2 members shall
			 be appointed by the Ranking Member of the Committee on Financial Services of
			 the House of Representatives.
				(b)Qualification
			 of members
				(1)In
			 generalMembers of the Commission shall be appointed under
			 subsection (a) from among persons who—
					(A)have expertise in
			 insurance, reinsurance, insurance regulation, policyholder concerns, emergency
			 management, risk management, public finance, financial markets, actuarial
			 analysis, flood mapping and planning, structural engineering, building
			 standards, land use planning, natural catastrophes, meteorology, seismology,
			 environmental issues, or other pertinent qualifications or experience;
			 and
					(B)are not officers
			 or employees of the United States Government or of any State government.
					(2)DiversityIn
			 making appointments to the Commission—
					(A)every effort
			 shall be made to ensure that the members are representative of a broad cross
			 section of perspectives within the United States; and
					(B)each member of
			 Congress described in subsection (a) shall appoint not more than 1 person from
			 any single primary area of expertise described in paragraph (1)(A) of this
			 subsection.
					(c)Period of
			 appointment
				(1)In
			 generalEach member of the Commission shall be appointed for the
			 duration of the Commission.
				(2)VacanciesA
			 vacancy on the Commission shall not affect its powers, but shall be filled in
			 the same manner as the original appointment.
				(d)Quorum
				(1)MajorityA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number, as determined by the Commission, may hold hearings.
				(2)Approval
			 actionsAll recommendations and reports of the Commission
			 required by this Act shall be approved only by a majority vote of all of the
			 members of the Commission.
				(e)ChairpersonThe
			 Commission shall, by majority vote of all of the members, select 1 member to
			 serve as the Chairperson of the Commission (in this Act referred to as the
			 Chairperson).
			(f)MeetingsThe
			 Commission shall meet at the call of its Chairperson or a majority of the
			 members.
			5.Duties of the
			 CommissionThe Commission
			 shall examine the risks posed to the United States by natural catastrophes, and
			 means for mitigating those risks and for paying for losses caused by natural
			 catastrophes, including assessing—
			(1)the condition of
			 the property and casualty insurance and reinsurance markets prior to and in the
			 aftermath of Hurricanes Katrina, Rita, and Wilma in 2005, and the 4 major
			 hurricanes that struck the United States in 2004;
			(2)the current
			 condition of, as well as the outlook for, the availability and affordability of
			 insurance in all regions of the country;
			(3)the current
			 ability of States, communities, and individuals to mitigate their natural
			 catastrophe risks, including the affordability and feasibility of such
			 activities;
			(4)the ongoing
			 exposure of the United States to natural catastrophes, including hurricanes,
			 earthquakes, volcanic eruptions, tsunamis, tornados, flooding, wildfires,
			 droughts, and other natural catastrophes;
			(5)the catastrophic
			 insurance and reinsurance markets and the relevant practices in providing
			 insurance protection to different sectors of the American population;
			(6)implementation of
			 a catastrophic insurance system that can resolve key obstacles currently
			 impeding broader implementation of catastrophic risk management and financing
			 with insurance;
			(7)the financial
			 feasibility and sustainability of a national, regional, or other pooling
			 mechanism designed to provide adequate insurance coverage and increased
			 underwriting capacity to insurers and reinsurers, including private-public
			 partnerships to increase insurance capacity in constrained markets;
			(8)methods to
			 promote public insurance policies to reduce losses caused by natural
			 catastrophes in the uninsured sectors of the American population;
			(9)approaches for
			 implementing a public or private insurance scheme for low-income communities,
			 in order to promote risk reduction and insurance coverage in such
			 communities;
			(10)the impact of
			 Federal and State laws, regulations, and policies (including rate regulation,
			 market access requirements, reinsurance regulations, accounting and tax
			 policies, State residual markets, and State catastrophe funds) on—
				(A)the affordability
			 and availability of catastrophe insurance;
				(B)the capacity of
			 the private insurance market to cover losses inflicted by natural
			 catastrophes;
				(C)the commercial
			 and residential development of high-risk areas; and
				(D)the costs of
			 natural catastrophes to Federal and State taxpayers;
				(11)the present and
			 long-term financial condition of State residual markets and catastrophe funds
			 in high-risk regions, including the likelihood of insolvency following a
			 natural catastrophe, the concentration of risks within such funds, the reliance
			 on post-event assessments and State funding, and the adequacy of rates;
			(12)the role that
			 innovation in financial services could play in improving the affordability and
			 availability of natural catastrophe insurance, specifically addressing measures
			 that would foster the development of financial products designed to cover
			 natural catastrophe risk, such as risked-linked securities;
			(13)the need for
			 strengthened land use regulations and building codes in States at high risk for
			 natural catastrophes, and methods to strengthen the risk assessment and
			 enforcement of structural mitigation and vulnerability reduction measures, such
			 as zoning and building code compliance;
			(14)the benefits and
			 costs of proposed Federal natural catastrophe insurance programs (including the
			 Federal Government providing reinsurance to State catastrophe funds, private
			 insurers, or other entities), specifically addressing the costs to taxpayers,
			 tax equity considerations, and the record of other government insurance
			 programs (particularly with regard to charging actuarially sound
			 prices);
			(15)the ability of
			 the United States private insurance market—
				(A)to cover insured
			 losses caused by natural catastrophes, including an estimate of the maximum
			 amount of insured losses that could be sustained during a single year and the
			 probability of natural catastrophes occurring in a single year that would
			 inflict more insured losses than the United States insurance and reinsurance
			 markets could sustain; and
				(B)to recover after
			 covering substantial insured losses caused by natural catastrophes;
				(16)the impact that
			 demographic trends could have on the amount of insured losses inflicted by
			 future natural catastrophes;
			(17)the appropriate
			 role, if any, for the Federal Government in stabilizing the property and
			 casualty insurance and reinsurance markets; and
			(18)the role of the
			 Federal, State, and local governments in providing incentives for feasible risk
			 mitigation efforts.
			6.ReportOn December 1, 2008, the Commission shall
			 submit to the Committee on Banking, Housing, and Urban Affairs of the Senate
			 and the Committee on Financial Services of the House of Representatives a final
			 report containing—
			(1)a detailed statement of the findings and
			 assessments conducted by the Commission pursuant to section 5; and
			(2)any recommendations for legislative,
			 regulatory, administrative, or other actions at the Federal, State, or local
			 levels that the Commission considers appropriate, in accordance with the
			 requirements of section 5.
			7.Powers of the
			 Commission
			(a)Meetings;
			 hearingsThe Commission may
			 hold such hearings, sit and act at such times and places, take such testimony,
			 and receive such evidence as the Commission considers necessary to carry out
			 the purposes of this Act. Members may attend meetings of the Commission and
			 vote in person, via telephone conference, or via video conference.
			(b)Authority of
			 members or agents of the CommissionAny member or agent of the
			 Commission may, if authorized by the Commission, take any action which the
			 Commission is authorized to take by this Act.
			(c)Obtaining
			 official data
				(1)AuthorityNotwithstanding
			 any provision of section 552a of title 5, United States Code, the Commission
			 may secure directly from any department or agency of the United States any
			 information necessary to enable the Commission to carry out this Act.
				(2)ProcedureUpon
			 request of the Chairperson, the head of such department or agency shall furnish
			 to the Commission the information requested.
				(d)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
			(e)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of General Services shall provide to the Commission, on a
			 reimbursable basis, any administrative support services necessary for the
			 Commission to carry out its responsibilities under this Act.
			(f)Acceptance of
			 giftsThe Commission may accept, hold, administer, and utilize
			 gifts, donations, and bequests of property, both real and personal, for the
			 purposes of aiding or facilitating the work of the Commission. The Commission
			 shall issue internal guidelines governing the receipt of donations of services
			 or property.
			(g)Volunteer
			 servicesNotwithstanding the provisions of section 1342 of title
			 31, United States Code, the Commission may accept and utilize the services of
			 volunteers serving without compensation. The Commission may reimburse such
			 volunteers for local travel and office supplies, and for other travel expenses,
			 including per diem in lieu of subsistence, as authorized by section 5703 of
			 title 5, United States Code.
			(h)Federal
			 Property and Administrative Services Act of 1949Subject to the
			 Federal Property and Administrative Services Act of 1949, the Commission may
			 enter into contracts with Federal and State agencies, private firms,
			 institutions, and individuals for the conduct of activities necessary to the
			 discharge of its duties and responsibilities.
			(i)Limitation on
			 contractsA contract or other legal agreement entered into by the
			 Commission may not extend beyond the date of the termination of the
			 Commission.
			8.Commission
			 personnel matters
			(a)Travel
			 expensesThe members of the
			 Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under subchapter I
			 of chapter 57 of title 5, United States Code, while away from their homes or
			 regular places of business in the performance of services for the
			 Commission.
			(b)SubcommitteesThe
			 Commission may establish subcommittees and appoint members of the Commission to
			 such subcommittees as the Commission considers appropriate.
			(c)StaffSubject
			 to such policies as the Commission may prescribe, the Chairperson may appoint
			 and fix the pay of such additional personnel as the Chairperson considers
			 appropriate to carry out the duties of the Commission. The Commission shall
			 confirm the appointment of the executive director by majority vote of all of
			 the members of the Commission.
			(d)Applicability
			 of certain civil service lawsStaff of the Commission may
			 be—
				(1)appointed without
			 regard to the provisions of title 5, United States Code, governing appointments
			 in the competitive service; and
				(2)paid without
			 regard to the provisions of chapter 51 and subchapter III of chapter 53 of that
			 title relating to classification and General Schedule pay rates, except that an
			 individual so appointed may not receive pay in excess of the annual rate of
			 basic pay prescribed for GS–15 of the General Schedule under section 5332 of
			 that title.
				(e)Experts and
			 consultantsIn carrying out its objectives, the Commission may
			 procure temporary and intermittent services of consultants and experts under
			 section 3109(b) of title 5, United States Code, at rates for individuals which
			 do not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for GS–15 of the General Schedule under section 5332 of that title.
			(f)Detail of
			 government employeesUpon request of the Chairperson, any Federal
			 Government employee may be detailed to the Commission to assist in carrying out
			 the duties of the Commission—
				(1)on a reimbursable
			 basis; and
				(2)such detail shall
			 be without interruption or loss of civil service status or privilege.
				9.TerminationThe Commission shall terminate 90 days after
			 the date on which the Commission submits its report under section 6.
		10.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Commission, such sums as may be necessary
			 to carry out this Act, to remain available until expended.
		
	
		November 1, 2007
		Read twice and placed on the calendar
	
